WARD, Circuit Judge
(dissenting). The relevant language of the agreement is that the Bosch Company shall “describe any starter or starters manufactured under the patents hereby agreed to be sold by the party of the first part in all of the advertisements and printed matter and on all the name plates or in any of the manners or styles of advertising, as the Rushmore starter or the Bosch-Rushmore starter or System Rushmore.” This provision applies naturally, and I think obviously, only to advertisements of the Rushmore starter. I can*469not construe it as requiring the Bosch Company to advertise the Rushmore starter in every advertisement it published of any of its various equipments. I think the Bosch Company did not obligate itself either to sell or to advertise the starter. It owned it, and might prefer to suppress it, or it might i>refer to sell it without advertising, and advertise better or more profitable starters. Unless under this contract complainant could compel the Bosch Company to advertise and sell his starter throughout the three years, he cannot complain of its not advertising it in the 932 advertisements in which it is not mentioned at all, because the company in those advertisements was advertising its own Bosch starter. For what the Marmon Company did in its catalogues the defendant is, as Judge Hand found, not liable, having merely sold the equipment to that company. But the 50 advertisements in which the defendant inserted the cut of the Rushmore starter, without giving any credit to Rushmore, are plain violations of the contract.
Nor can I regard the payment of $100,000 as liquidated damages. It seems incredible to me that the parties could have; intended that sum to be paid in case of one or of a few violations of the contract or to make no distinction between a violation continued for three years and a violation continued for one week. Cases like Wood v. Niagara Falls Paper Co., 121 Fed. 818, 58 C. C. A. 256, which apportion the damages to the default, as, for instance, $50 a day for each day of delay, are plainly quite different. Furthermore, it is incredible to me that, if Rushmore was entitled to have his starter mentioned in all the defendant’s advertisements of every kind and shape, he made no complaint whatever during the three years throughout which it was hardly ever mentioned. This is strong evidence that he understood the contract to mean that he was to have credit for the starter only in advertisements in which it was mentioned.
I think the judgment should be reversed.